DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 49-53, 57-62 and 68 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stoupis et al. (USPN 10,424,909).
Regarding claim 49, Stoupis teaches a radio access node for use in a communication network, the radio access node being associated with a local energy storage system that is part of a distributed energy storage network [Col. 6, lines 30-38], the radio access node comprising: a processor [Fig. 5, 18]; and a memory, the memory containing instructions executable by the processor whereby the radio access node is configured to: monitor the operation of a power distribution network [Col. 4, lines 21-38, determines fault in the power distribution network]; in the event of a fault in the power distribution network, control the local energy storage system to supply power to the power distribution network [Col. 4, lines 21-38, if the fault is detected the 
Regarding claim 50, Stoupis teaches the radio access node is configured to detect a fault in the power distribution network [Col. 4, lines 21-38].
Regarding claim 51, Stoupis teaches the radio access node is configured to monitor a power supply to the radio access node from the power distribution network to detect a fault in the power distribution network [Col. 4, lines 21-38].
Regarding claim 52, Stoupis teaches the radio access node is configured to detect a fault in the power distribution network in the event that the power supplied by the power distribution network is below a threshold value [Col. 7, lines 32-45].
Regarding claim 53, Stoupis teaches the radio access node is configured to receive a control signal from a node in the communication network indicating a fault [Col. 4, line 21 – Col. 5, line 13].
Regarding claim 57, Stoupis teaches sending, to another radio access node in the communication network, an indication of the operation of the power distribution network, an indication of the presence or absence of a fault in the power distribution network, and/or an indication of the operation and/or status of the local energy storage system [Col. 4, line 21 – Col. 5, line 26].
Regarding claim 58, Stoupis teaches the radio access node comprises a scheduler that is configured to control (i) the sending of information to a node in the communication network [Col. 8, line 61 – Col. 9, line 33], (ii) the sending of information to a control node for the power distribution network [Col. 8, line 61 – Col. 9, line 33] and/or (iii) the local energy storage system to supply power to the power distribution network.
Regarding claim 59, Stoupis teaches a method of operating a radio access node in a communication network, the radio access node being associated with a local energy storage system that is part of a distributed energy storage network, the method comprising: monitoring the operation of a power distribution network [Col. 4, lines 21-38, determines fault in the power distribution network]; in the event of a fault in the power distribution network, controlling the local energy storage system to supply power to the power distribution network [Col. 4, lines 21-38, if the fault is detected the power is supplied to the fuse from local energy source such as stored energy from solar panels where the fuse is part of the power distribution network].
Regarding claim 60, Stoupis teaches a node for use in a communication network, the node comprising: a processor [Fig. 5, 18]; and a memory, the memory containing instructions executable by the processor whereby 4Attorney Ref.: 1009-4036 / P72475 US1the node is configured to: manage information relating to one or more of: (i) the operation of a power distribution network, (ii) the presence or absence of a fault in the power distribution network, and (iii) the operation and/or status of a plurality of local energy storage systems of a distributed energy storage network associated with respective radio access nodes in the communication network [Col. 4, line 21 – Col. 5, line 26].
Regarding claim 61, Stoupis teaches the node is configured to manage the information by one or both of sending the information to, and receiving the information 
Regarding claim 62, Stoupis teaches the node is configured to manage the information by one or both of sending the information to, and receiving the information from, the radio access node in the communication network [Col. 4, line 21 – Col. 5, line 26].
Regarding claim 68, Stoupis teaches a method of operating a node in a communication network, the method comprising: managing information relating to one or more of: (i) the operation of a power distribution network, (ii) the presence or absence of a fault in the power distribution network, and (iii) the operation and/or status of a plurality of local energy storage systems of a distributed energy storage network associated with respective radio access nodes in the communication network [Col. 4, line 21 – Col. 5, line 26].
Allowable Subject Matter
Claims 54-56 and 63-67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ding et al. (USPN 10,601,246) teaches an automatic transfer switch unit connected to a power grid input unit, a power supply unit and a diesel generator input 
Ren et al. (USPN 10,401,417) teaches receiving phasor information for determining a location of a fault in an electrical energy distribution system.  A processor receives the electrical distribution system information (EDSI) related to the electrical energy distribution system.  The processor determines the fault location information based on the phasor information and the electrical distribution system information, and facilitates access to the fault location information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Chandrahas B Patel/          Primary Examiner, Art Unit 2464